 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.
 
TITAN GLOBAL HOLDINGS, INC.
 
COMMON STOCK PURCHASE WARRANT
 
________ shares
 
Original Issue Date, as of: ________, 2007
 
THIS CERTIFIES THAT, FOR VALUE RECEIVED, Crivello Group, LLC or its registered
assigns (“Holder”), on the terms and conditions hereinafter set forth, on the
_____ day of ______, 2007, or if such date is not a day on which the Company (as
hereinafter defined) is open for business, then the next succeeding day on which
the Company is open for business (such date is the “Deemed Exercise Date”), but
not thereafter, shall be deemed to have purchased ____________________
(__________) shares of the Common Stock, par value $.001 per share (the “Common
Stock”), of Titan Global Holdings, Inc., a Utah corporation (the “Company”), at
$1.30 per share (the “Exercise Price”), such number of shares and Exercise Price
being subject to adjustment upon the occurrence of the contingencies set forth
in this Warrant. Each share of Common Stock as to which this Warrant is
exercisable is a “Warrant Share” and all such shares are collectively referred
to as the “Warrant Shares.” The term (the “Term”) for exercise of the warrants
shall expire on ____________, 2017.
 
Section 1. Exercise of Warrant; Conversion of Warrant. 
 
(a) Upon such deemed exercise of this Warrant, Holder shall (if the Fair Market
Value (as defined below) of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below) or may (if the
Fair Market Value is not greater than the Exercise Price) deliver to the Company
at its principal office, Attention: President, on or before 5:00 p.m., Eastern
Time, on the Deemed Exercise Date, (i) a written notice of such Holder's
election to pay any cash upon the deemed exercise this Warrant (the “Exercise
Notice”), which notice may be in the form of the Notice of Exercise attached
hereto, properly executed and completed by Holder or an authorized officer
thereof, (ii) a check payable to the order of the Company, in an amount equal to
the product of the Exercise Price multiplied by the number of Warrant Shares
specified in the Exercise Notice (the “Exercise Price”, and (iii) this Warrant
(the items specified in (i), (ii), and (iii) are collectively the “Exercise
Materials”).  Notwithstanding the foregoing, at the option of the Holder, the
exercise price may be paid by delivery of a promissory note payable to the order
of the Company, on such terms and conditions as shall be reasonably agreed to
between the Holder and the Company.
 
(b) Notwithstanding any provisions herein to the contrary, if the Fair Market
Value (as defined below) of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), to the extent
the Holder does not elect to pay cash or by promissory note upon the deemed
exercise of this Warrant, the Holder shall be deemed to have elected to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being cancelled) in which event the Company shall issue to the holder a
number of shares of Common Stock computed using the following formula:
 

--------------------------------------------------------------------------------


 
X=Y (A-B)
A
 

                            Where X= the number of shares of Common Stock to be
issued to the holder

     

 
Y=
the number of shares of Common Stock deemed purchased under the Warrant for
which the Holder is not paying cash

 

 
A=
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 

 
B=
Purchase Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended, subject
to applicable interpretations of the Securities and Exchange Commission, that
the Warrant Shares issued in a cashless exercise transaction shall be deemed to
have been acquired by the Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the date this Warrant was originally
issued.
 
(c) Fair Market Value of a share of Common Stock as of a particular date (the
"Determination Date") shall mean:
 
(i) If the Company's Common Stock is traded on an exchange or is quoted on the
National Association of Securities Dealers, Inc. Automated Quotation ("Nasdaq")
National Market System, the Nasdaq SmallCap Market or the American Stock
Exchange, Inc., then the closing or last sale price, respectively, reported for
the last business day immediately preceding the Determination Date;
 
(ii) If the Company's Common Stock is not traded on an exchange or on the Nasdaq
National Market System, the Nasdaq SmallCap Market or the American Stock
Exchange, Inc., but is traded in the over-the-counter market, then the average
of the closing bid and ask prices reported for the last business day immediately
preceding the Determination Date;
 
(iii) Except as provided in clause (iv) below, if the Company's Common Stock is
not publicly traded, then as the Holder and the Company agree, or in the absence
of such an agreement, by arbitration in accordance with the rules then standing
of the American Arbitration Association, before a single arbitrator to be chosen
from a panel of persons qualified by education and training to pass on the
matter to be decided; or
 
(iv) If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's articles of incorporation , then all amounts to be
payable per share to holders of the Common Stock pursuant to the articles of
incorporation in the event of such liquidation, dissolution or winding up, plus
all other amounts to be payable per share in respect of the Common Stock in
liquidation under the articles of incorporation , assuming for the purposes of
this clause (iv) that all of the shares of Common Stock then issuable upon
exercise of all of the Warrants are outstanding at the Determination Date.
 
(d) As promptly as practicable, and in any event within two (2) business days
after the Deemed Exercise Date, Company shall execute or cause to be executed
and delivered to Holder a certificate or certificates representing the number of
Warrant Shares that are deemed purchased, together with cash in lieu of any
fraction of a share. The stock certificate or certificates shall be registered
in the name of Holder or such other name or names as shall be designated in the
Exercise Notice. The date on which the Warrant shall be deemed to have been
exercised, and the date the person in whose name any certificate evidencing the
Common Stock issued upon the exercise hereof is issued shall be deemed to have
become the holder of record of such shares, shall be the Deemed Exercise Date,
irrespective of the date of delivery of a certificate or certificates evidencing
the Common Stock issued upon the exercise or conversion hereof.  All shares of
Common Stock issued upon the exercise or conversion of this Warrant will, upon
issuance, be fully paid and nonassessable and free from all taxes, liens, and
charges with respect thereto.
 
2

--------------------------------------------------------------------------------


 
(e) Notwithstanding any contrary provision of this Warrant, Holder shall not be
deemed to have exercised this Warrant, and shall be treated as having forfeited
all Holder’s rights under this Warrant, if, at least 12 months before the Deemed
Exercise Date, Holder notifies Company that Holder waives all rights under this
Warrant.
 
Section 2. Adjustments to Warrant Shares. The number of Warrant Shares issuable
upon the deemed exercise hereof shall be subject to adjustment as follows:
 
(a) In the event the Company is a party to a consolidation, share exchange, or
merger, or the sale of all or substantially all of the assets of the Company to,
any person, or in the case of any consolidation or merger of another corporation
into the Company in which the Company is the surviving corporation, and in which
there is a reclassification or change of the shares of Common Stock of the
Company, this Warrant shall after such consolidation, share exchange, merger, or
sale be deemed exercisable for the kind and number of securities or amount and
kind of property of the Company or the corporation or other entity resulting
from such share exchange, merger, or consolidation, or to which such sale shall
be made, as the case may be (the “Successor Company”), to which a holder of the
number of shares of Common Stock deliverable upon the deemed exercise
(immediately prior to the time of such consolidation, share exchange, merger, or
sale) of this Warrant would have been entitled upon such consolidation, share
exchange, merger, or sale; and in any such case appropriate adjustments shall be
made in the application of the provisions set forth herein with respect to the
rights and interests of Holder, such that the provisions set forth herein shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to the number and kind of securities or the type and amount of
property thereafter deliverable upon the deemed exercise of this Warrant.  The
above provisions shall similarly apply to successive consolidations, share
exchanges, mergers, and sales.  Any adjustment required by this Section 2 (a)
because of a consolidation, share exchange, merger, or sale shall be set forth
in an undertaking delivered to Holder and executed by the Successor Company
which provides that Holder shall have the right to the deemed exercise this
Warrant for the kind and number of securities or amount and kind of property of
the Successor Company or to which the holder of a number of shares of Common
Stock deliverable upon the deemed exercise (immediately prior to the time of
such consolidation, share exchange, merger, or sale) of this Warrant would have
been entitled upon such consolidation, share exchange, merger, or sale.  Such
undertaking shall also provide for future adjustments to the number of Warrant
Shares and the Exercise Price in accordance with the provisions set forth in
Section 2 hereof.
 
(b) In the event the Company should at any time or from time to time after the
Original Issue Date, fix a record date for the effectuation of a reverse stock
split, or a transaction having a similar effect on the number of outstanding
shares of Common Stock of the Company, then, as of such record date (or the date
of such reverse stock split or similar transaction if no record date is fixed),
the number of Warrant Shares issuable upon the deemed exercise hereof shall be
proportionately decreased and the Exercise Price shall be appropriately
increased by the same proportion as the decrease of the number of outstanding
Common Stock Equivalents resulting from the reverse stock split or similar
transaction.
 
(d) In the event the Company should at any time or from time to time after the
Original Issue Date, fix a record date for a reclassification of its Common
Stock, then, as of such record date (or the date of the reclassification if no
record date is set), this Warrant shall thereafter be convertible into such
number and kind of securities as would have been issuable as the result of such
reclassification to a holder of a number of shares of Common Stock equal to the
number of Warrant Shares issuable upon deemed exercise of this Warrant
immediately prior to such reclassification, and the Exercise Price shall be
unchanged.
 
3

--------------------------------------------------------------------------------


 
(e) The Company will not, by amendment of its Certificate of Incorporation or
through reorganization, consolidation, merger, dissolution, issue, or sale of
securities, sale of assets or any other voluntary action, void or seek to avoid
the observance or performance of any of the terms of the Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate in order to
protect the rights of Holder against dilution or other impairment.  Without
limiting the generality of the foregoing, the Company (x) will not create a par
value of any share of stock receivable upon the deemed exercise of the Warrant
above the amount payable therefor upon such deemed exercise, and (y) will take
all such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and non-assessable shares upon the deemed
exercise of the Warrant.
 
(f) When any adjustment is required to be made in the number or kind of shares
purchasable upon the deemed exercise of the Warrant, or in the Exercise Price,
the Company shall promptly notify Holder of such event and of the number of
shares of Common Stock or other securities or property thereafter purchasable
upon exercise of the Warrants and of the Exercise Price, together with the
computation resulting in such adjustment.
 
(g) The Company covenants and agrees that all Warrant Shares which may be issued
will, upon issuance, be validly issued, fully paid, and non-assessable.  The
Company further covenants and agrees that the Company will at all times have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the deemed exercise of the Warrant in
full.
 
Section 3. No Stockholder Rights. This Warrant shall not entitle Holder hereof
to any voting rights or other rights as a stockholder of the Company.
 
Section 4. Transfer of Securities.
 
(a) This Warrant and the Warrant Shares and any shares of capital stock received
in respect thereof, whether by reason of a stock split or share reclassification
thereof, a stock dividend thereon, or otherwise, shall not be transferable
except upon compliance with the provisions of the Securities Act of 1933, as
amended (the “Securities Act”) and applicable state securities laws with respect
to the transfer of such securities.  The Holder, by acceptance of this Warrant,
agrees to be bound by the provisions of Section 4 hereof and to indemnify and
hold harmless the Company against any loss or liability arising from the
disposition of this Warrant or the Warrant Shares issuable upon deemed exercise
hereof or any interest in either thereof in violation of the provisions of this
Warrant.
 
(b) Each certificate for the Warrant Shares and any shares of capital stock
received in respect thereof, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon or otherwise, and each
certificate for any such securities issued to subsequent transferees of any such
certificate shall (unless otherwise permitted by the provisions hereof) be
stamped or otherwise imprinted with a legend in substantially the following
form:
 
“NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”
 
4

--------------------------------------------------------------------------------


 
Section 5. Miscellaneous. 
 
(a) The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of the Company and Holder.
 
(b) Except as otherwise provided herein, this Warrant and all rights hereunder
are transferable by the registered holder hereof in person or by duly authorized
attorney on the books of the Company upon surrender of this Warrant, properly
endorsed, to the Company.  The Company may deem and treat the registered holder
of this Warrant at any time as the absolute owner hereof for all purposes and
shall not be affected by any notice to the contrary.
 
(c) Notwithstanding any provision herein to the contrary, Holder may not
exercise (even in a deemed exercise), sell, transfer, or otherwise assign this
Warrant unless the Company is provided with an opinion of counsel satisfactory
in form and substance to the Company, to the effect that such exercise, sale,
transfer, or assignment would not violate the Securities Act or applicable state
securities laws.
 
(d) This Warrant may be divided into separate warrants covering one share of
Common Stock or any whole multiple thereof, for the total number of shares of
Common Stock then subject to this Warrant at any time, or from time to time,
upon the request of the registered holder of this Warrant and the surrender of
the same to the Company for such purpose.  Such subdivided Warrants shall be
issued promptly by the Company following any such request and shall be of the
same form and tenor as this Warrant, except for any requested change in the name
of the registered holder stated herein.
 
   (e) Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Warrant must be in writing and
will be deemed to have been delivered (a) upon receipt, when delivered
personally, (b) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, return receipt requested, (c) three (3) days after being
sent by U.S. certified mail, return receipt requested, or (d) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same.
 
If to Holder, to the registered address of Holder appearing on the books of the
Company. Each party shall provide five (5) days prior written notice to the
other party of any change in address, which change shall not be effective until
actual receipt thereof
 
(f) The corporate laws of the State of Utah shall govern all issues concerning
the relative rights of the Company and its stockholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Warrant shall be governed by the internal laws of the State of Utah, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Utah or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Utah. If
any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Warrant in that jurisdiction or the
validity or enforceability of any provision of this Warrant in any other
jurisdiction.
 
[Signatures on the following page]
 
5

--------------------------------------------------------------------------------


 
SIGNATURE  PAGE TO COMPANY
 
COMMON STOCK PURCHASE WARRANT
 
IN WITNESS WHEREOF, the Company, has caused this Warrant to be executed in its
name by its duly authorized officers under seal, and to be dated as of the date
first above written.
 

        TITAN GLOBAL HOLDINGS, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: Chief Executive Officer

 
6

--------------------------------------------------------------------------------


 
ASSIGNMENT
 
(To be Executed by the Registered Holder to effect a Transfer of the foregoing
Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, and assigns and transfers unto
________________________________________________________________ the foregoing
Warrant and the rights represented thereto to purchase shares of Common Stock of
Titan Global Holdings, Inc. in accordance with terms and conditions thereof, and
does hereby irrevocably constitute and appoint ________________ Attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution.
 

  Holder:                                       Address              
Dated: __________________, 20__
             
In the presence of:
           

 
7

--------------------------------------------------------------------------------



EXERCISE OR CONVERSION NOTICE
 
[To be signed only upon exercise of Warrant for cash]
 
To: Titan Global Holdings, Inc.
 
The undersigned Holder of the attached Warrant hereby irrevocably elects to have
all or part of the deemed exercise of the Warrant be for cash, and to have
purchased thereunder, for cash, _____ shares of Common Stock of Titan Global
Holdings, Inc. issuable upon exercise of said Warrant and hereby surrenders said
Warrant. The undersigned Holder understands that, to the extent the Holder
elects to not pay cash upon the deemed exercise, the Holder shall be deemed to
have elected to receive shares in a cashless exercise as set forth in Section
1(b) of the Warrant.
 
The undersigned herewith requests that the certificates for such shares be
issued in the name of, and delivered to the undersigned, whose address is
________________________________.
 
If electronic book entry transfer, complete the following:
 
Account Number: _______________________
 
Transaction Code Number: ________________
 
Dated: ___________________
 

        Holder:                                                                
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

 
NOTICE
 
The signature above must correspond to the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.
 
8

--------------------------------------------------------------------------------

